DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, claims 1, 2, and 4-17 in the reply filed on 4/28/2022 is acknowledged. 
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The limitation “the second interval (Y1) being a vertical interval” as recited in claim 4 must be shown in Fig. 2 or the feature canceled from the claim (see Spec., para 0041).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
Reference signs “A“ and “B” for the first and second inclination angles are not shown in the drawings (see Spec., para 0042). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	The limitation “diamond shape” in claims 9-17 is deemed definite since the ordinary artisan would understand the requisite shape to which reference is made in view of Applicant’s specification and drawings.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “gradually” in the limitations “the first etching hole gradually shrinks” and “the second etching hole gradually shrinks” in claim 2 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree (Spec., para 0007, 0038). Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations will be interpreted as “the first etching hole 

Claim 4 recites “the first interval is a vertical interval between the first side and the third side in the first direction, the second interval being a vertical interval between the second side and the fourth side in the second direction”. This limitation is indefinite since claim 1 previously refers to the first and second intervals being perpendicular to each other. Thus, the locations and directions of the first and second intervals in 3-dimensional space is unclear.
Additionally, there is lack of antecedent basis for “the first side”, “the second side”, “the third side”, and “the fourth side” since claim 4 only previously recites “two first sides”, “two second sides”, “two third sides” and “two fourth sides”, respectively.
For the purpose of examination, the limitation will be interpreted as “the first interval is s and the third sides in the first direction, the second interval is s and the fourth sides in the second direction” for clarity and in accordance with Applicant’s specification (Spec., para 0041; Drawings, Fig. 2).

Claim 5 recites “the evaporation hole” in line 2. There is lack of antecedent basis for this limitation in the claim since the previous claims only previously recite plural evaporation holes. The limitation will be interpreted as “each evaporation hole” for consistency and clarity.

Claim 5 recites “the evaporation hole further comprises a first inclined wall connected between the first side and the third side and a second inclined wall connected between the second side and the fourth side” in lines 2-4. As mentioned above, there is lack of antecedent basis for “the first side”, “the second side”, “the third side”, and “the fourth side” since claim 4 only previously recites “two first sides”, “two second sides”, “two third sides” and “two fourth sides”, respectively.
The limitation will be interpreted as “the evaporation hole further comprises a first inclined wall connected between the first sides and the third sides and a second inclined wall connected between the second sides and the fourth sides” for clarity.

Claim 6 recites “the centerlines of the evaporation holes in even rows” in line 5. There is lack of antecedent basis for “the centerlines of the evaporation holes in even rows” since claims 1 and 6 do not previously recite centerlines of the evaporation holes, and claim 6 only previously recites centerlines of the second openings. The limitation will be interpreted as “a centerlineeach of the evaporation holes in even rows” for clarity.

Claim 6 recites “the centerlines of the evaporation holes in the odd rows” in line 6. There is lack of antecedent basis for “the centerlines of the evaporation holes in the odd rows” since claim 6 only previously recites centerlines of the evaporation holes in even rows. The limitation will be interpreted as “a centerlineeach of the evaporation holes in the odd rows” for clarity.

Claim 7 recites “the plurality of evaporation holes is distributed in a plurality of rows, the second interval of the evaporation hole in even rows being less than the first interval, the second interval of the evaporation hole in odd rows being equal to the first interval; or the second interval of the evaporation hole in even rows is equal to the first interval, and the second interval of the evaporation hole in odd rows being less than the first interval”.
There is lack of antecedent basis for “the evaporation hole in even rows” and “the evaporation hole in odd rows” since claim 7 only previously recites plural evaporation holes. The limitation will be interpreted as “the plurality of evaporation holes is distributed in a plurality of rows, the second interval of holes holes holes holes 

	Claim 8 recites “an interval in the first direction between the adjacent two evaporation holes in the first direction being less than an interval in the second direction.” There is lack of antecedent basis for the limitation “the adjacent two evaporation holes in the first direction” since claim 8 only previously recites adjacent rows. Additionally, it is unclear which components “an interval in the second direction” refers to. 
The limitation will be interpreted as “an interval in the first direction between between adjacent two evaporation holes in the second direction” for clarity and in accordance with Applicant’s specification (Spec., para 0045).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 and claim 5 (as being dependent on claim 4) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites “the first interval is a vertical interval between the first side and the third side in the first direction, the second interval being a vertical interval between the second side and the fourth side in the second direction”.
Claim 4 fails to include all the limitation of claim 1 upon which it depends, since claim 4 recites replacing the first and second intervals along directions perpendicular to each other (“element D”) with first and second intervals that are both in vertical directions (“element E”). A claim reciting the structure of the base claim in which “element D” is replaced by “element E” is not be a proper dependent claim, even though it places further limitations on remaining elements or adds other elements (see MPEP 608.01(n)(III)).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 20170130320).
Regarding claim 8, Kobayashi teaches a mask comprising: 
a plurality of evaporation holes 101 arranged in rows along a first X-axis direction and a second Y-axis direction perpendicular to the first direction (para 0208; see for example Fig. 5), 
the evaporation holes 101 of adjacent two rows of evaporation holes 101 in the first X-axis direction being staggered from each other in the second Y-axis direction; and 
an interval in the first X-axis direction between adjacent two evaporation holes 101d in the first X-axis direction being less than an interval between adjacent two evaporation holes 101d, 101b in the second Y-axis direction (see for example Fig. 5). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda (US 20180287064, already of record) in view of Mizumura (US 20190144988) and Kobayashi (US 20170130320).

Regarding claims 1 and 4, Matsueda teaches a mask, comprising: 
an evaporation surface 538; and 
a motherboard-side surface 539 facing away from the evaporation surface 538, 
the mask being provided with:
a plurality of evaporation holes 545 distributed in an array, the evaporation holes 545 penetrating the evaporation surface 538 and the motherboard-side surface 539, the evaporation holes 545 comprising a first opening 543 on the evaporation surface 538 and a second opening 547 on the motherboard-side surface 539, an orthographic projection of the first opening 543 on the motherboard-side surface 539 being a first projection opening, the first projection opening covering the second opening 547 (para 0085-0086; see for example Fig. 4A); 
wherein an interval between the first projection opening and the second opening 547 in a X-axis direction (first direction of tensioning) the mask is a first interval, an interval between the first projection opening and the second opening in a second direction perpendicular to the first direction being a second interval (para 0077-0083; see for example Figs. 3C, 5, and 7). 

Matsueda further shows that the first opening 543 comprises two first sides and two second sides, the two first sides being oppositely spaced apart from each other along the first direction, the two second sides being oppositely spaced apart from each other along the second direction and are connected between the two first sides (see for example Figs. 5-8); 
the second opening 547 has two third sides and two fourth sides, the two third sides being oppositely spaced apart from each other along the first direction, the two fourth sides being oppositely spaced apart from each other along the second direction and are connected between the two third sides (see for example Figs. 5-8).

Matsueda further shows no shielding plates 405 block vapor deposition particles in the X-axis direction (first direction of tensioning) (see for example Figs. 7 and 8).
Matsueda further teaches that the taper angles θT for first opening 543 in the X-axis direction (direction of tensioning) and Y-axis direction may be equal or different (para 0137; see for example Figs. 5-8). 
Thus, Matsueda does not explicitly teach that the interval in the X-axis direction (first direction of tensioning) is larger than the interval in the Y-axis direction between openings 543, 547. In other words, Matsueda does not explicitly teach that the interval between the two first sides and the two third sides of openings 543, 547, respectively, in the direction of tensioning is larger than the interval between the two second sides and the two fourth sides of openings 543,547, respectively, in the second direction.
However, Mizumura teaches a plurality of first openings 5 and second openings 4 along a Y-axis direction (direction of tensioning) (para 0022; see for example Figs. 1A-C, the longitudinal axis of the mask strips 2 coincides with the Y-axis direction instead of the X-axis). Mizumura further teaches that when the wall angle of first openings 5 is substantially the same (i.e., 70º-80º) in the Y-axis direction (direction of tensioning) as the X-axis direction, this results in a non-uniform deposition layer in the direction of tensioning when no shielding plate 27 blocks the vapor deposition particles in the direction of tensioning (para 0062-0064; see for example Figs. 5A,B).
 Mizumura further teaches reducing the wall angle of opposing side walls such that the opening widens towards the deposition source is known to reduce shadowing to form a substantially uniform deposition layer (para 0009). Although Mizumura teaches widening openings 4 towards the deposition source in the direction of tensioning (para 0067-0068; see for example Figs. 7A,B), it would have been obvious to try widen openings 5 towards the deposition source rather than openings 4 to achieve the same result since reducing the wall angle of opposing side walls towards the deposition source is a known and finite option for solving the problem of shadowing the substrate (see MPEP 2143(E)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to reduce the wall angle of opposing side walls of opening 543 in the direction of tensioning such that there is larger (wider) interval between the first opening 543 and second opening 547 in the direction of tensioning than in the second direction in the mask of Matsueda, as taught by Mizumura, for the benefit of obtaining a uniform deposition layer in the direction of tensioning when no shielding plate 27 blocks the vapor deposition particles in the direction of tensioning.

Matsueda further teaches that the mask may be composed of materials to achieve small thermal expansion, such as invar (para 0063-0064). Matsueda does not explicitly teach the motherboard-side surface 539 having a glass surface.
However, Kobayashi teaches that invar and glass materials are known equivalents (para 0241). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the motherboard-side surface 539 to comprise glass, as taught by Kobayashi, for the equivalent purpose of achieving small thermal expansion.

Regarding claim 2, Matsueda further teaches that the evaporation holes 545 comprise a first etching hole 545 and a second etching hole 546, 
the first etching hole 545 defines the first opening 543, 
the second etching hole 546 defines the second opening 547; 
the first etching hole 545 shrinks in a direction from the first opening 543 towards the second opening 547, and 
the second etching hole 546 shrinks in a direction from the second opening 547 towards the first opening 543 and is in communication with the first etching hole 545 (para 0084-0089, see for example Fig. 4A). 

Regarding claim 5, Matsueda further shows that a first inclination angle of a first inclined wall connected between the two first sides and the two third sides is greater than a second inclination angle of a second inclined wall connected between the two second sides and the two fourth sides with respect to the thickness direction of the mask (see for example Figs. 5-8).

Regarding claim 6, Matsueda further shows an arrangement of evaporation holes 545 and corresponding second openings 547 arranged such that centerlines of the evaporation holes 545 in odd rows and centerlines of the evaporation holes 545 in the even rows are staggered from each other in the second direction (see for example Fig. 3C). 


Claims 9, 10, 11, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20170130320) as applied to claim 8 above, and in further view of Xiao (US 20190252469).

Regarding claims 9, 10, and 11, Kobayashi further teaches that the evaporation holes 101 are not limited by any shape (para 0160).
Kobayashi does not explicitly teach an evaporation hole having a diamond shape. 
However, Xiao teaches pixel shapes corresponding to evaporation holes of a mask (para 0068), the hole corresponding to the sub-pixel 03 having a chamfered diamond shape with two diagonal lines extending along the first direction and the second direction, respectively; wherein the evaporation hole corresponding to sub-pixel 03 is chamfered to have an arc first rounded corner in the first direction and an arc second rounded corner in the second direction, for the benefit of controlling the pixel density and resolution (para 0057-0061; for motivation see para 0070; see for example Figs. 1-3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify one evaporation hole in the mask of Kobayashi to have the claimed shape, as taught by Xiao, for the benefit of controlling pixel density and resolution.

Regarding claims 12, 13, and 17, Xiao of the previous art combination above further shows the hole corresponding to the sub-pixel 03 is chamfered to have an arc third rounded corner in the first direction (see for example Fig. 2).
The previous art combination above does not explicitly teach that a radius of curvature of the second rounded corner is greater than a radius of curvature of the first rounded corner, or wherein the radius of curvature of the second rounded corner is less than twice of the radius of curvature of the first rounded corner. However, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify one evaporation hole in the mask of Kobayashi to have the claimed shape, for the benefit of controlling pixel density and resolution.

Regarding claims 14 and 15, as mentioned above, Kobayashi does not explicitly teach the claimed shape.
However, Xiao teaches pixel shapes corresponding to evaporation holes of a mask (para 0068), the hole corresponding to the sub-pixel 03 having a diamond shape and is chamfered to have an included angle transition portion in the second direction, the included angle transition portion comprises a first side, a second side, and a third side, the first side and the second side are two adjacent sides of the diamond, and the third side connects the first side and the second side, wherein the third side is disposed parallel to the first direction, for the benefit of controlling the pixel density and resolution (para 0057-0061; for motivation see para 0070; see for example Figs. 1-3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify one evaporation hole in the mask of Kobayashi to have the claimed shape, as taught by Xiao, for the benefit of controlling pixel density and resolution.

Regarding claim 16, the previous art combination above does not explicitly teach that a length of the third side is greater than 0.1 times of a side length of the diamond and less than 0.5 times of the side length of the diamond. However, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify one evaporation hole in the mask of Kobayashi to have the claimed shape, for the benefit of controlling pixel density and resolution.

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The invention of independent claim 7 is drawn to a mask. The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 7, the plurality of evaporation holes is distributed in a plurality of rows, the second interval of evaporation holes in even rows being less than the first interval, the second interval of evaporation holes in odd rows being equal to the first interval; or the second interval of the evaporation holes in even rows is equal to the first interval, and the second interval of the evaporation holes in odd rows being less than the first interval. 
	Support for the allowable subject matter can be found in para 0012-0014 of Applicant’s specification.
	Although the International Search Report (made of record) for equivalent App. No. PCT/CN2018/11314 indicates that independent claim 7 would be unpatentable over foreign prior art JP 2011054290, the Examiner agrees with the Written Opinion of the International Searching Authority that the features recited in independent claim 7 differ from the teachings of foreign prior art JP 2011054290.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: English translation of JP 2011054290.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717